NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JUAN YEPEZ-GUERRERO,                              No.   15-71073

               Petitioner,                        Agency No. A202-014-645

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Juan Yepez-Guerrero, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law, including due process claims.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      Yepez-Guerrero’s contention that his conviction for felony endangerment

under Arizona Revised Statutes § 13-1201(A) is not a crime involving moral

turpitude is foreclosed by our decision in Leal v. Holder, 771 F.3d 1140, 1146 (9th

Cir. 2014) (felony endangerment in Arizona is categorically a crime involving

moral turpitude). Therefore, the agency correctly determined that Yepez-

Guerrero’s conviction renders him removable, see 8 U.S.C. § 1182(a)(2)(A)(i)(I),

and statutorily ineligible for cancellation of removal, see 8 U.S.C.

§ 1229b(b)(1)(C). Accordingly, Yepez-Guerrero’s claims that the agency’s

determinations regarding his conviction were in error and violated due process fail.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

substantial prejudice to prevail on a due process claim).

      The record does not support Yepez-Guerrero’s contention that he was denied

a full and fair hearing. See id.; Ibarra-Flores v. Gonzales, 439 F.3d 614, 620-21

(9th Cir. 2006) (due process claims require showing that proceedings were “so

fundamentally unfair that the alien was prevented from reasonably presenting his

case” (internal quotation marks and citation omitted)).

      To the extent Yepez-Guerrero raises the issue of equal protection, he has not


                                          2                                   15-71073
established a violation.

      PETITION FOR REVIEW DENIED.




                             3      15-71073